Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.

The following is a Non-Final office action on the merits in response to the communication received on 5/17/2021. 
Claim status:
Claims amended: 1, 16 and 20.
Claims canceled: 2, 10, and 19.
Pending claims: 1, 3-9, 11-18 and 20.
Note: 103 rejection was [previously] withdrawn.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more. 
 
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new Patent Eligibility Guidance (2019 PEG).
Claims 1, 3-9, 11-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for re-processing a transaction in an electronic payment processing network independent of a merchant system or a user. 
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
. receiving, with the transaction …, a first transaction message associated with a payment transaction between the user and a merchant, the first transaction message 
generating, with the transaction …, a first authorization request comprising the first account data, wherein the first authorization request comprises a card-present authorization request, the first authorization request comprising a first plurality of data elements associated with a card-present transaction, wherein the first account data populates the first plurality of data elements; 
communicating, with the transaction …, the first authorization request to an issuer system;
 in response to determining that the first authorization request failed, automatically determining, with the transaction …, a second payment …associated with the user from a plurality of payment … associated with the user based on profile data associated with the plurality of payment …, wherein the second payment … is automatically determined without communicating with the merchant … the user; 
converting the first authorization request from a card-present authorization request to a second authorization request comprising a card-not-present authorization request by automatically generating, with the transaction …, the second 50M8370.DOCXPage 2 of 22Application No. 16/263,303 Paper Dated: April 16, 2021In Reply to USPTO Correspondence of February 19, 2021 Attorney Docket No. 8223-1805559 (3122US01)authorization request associated with the transaction, the second authorization request comprising second account data associated with the second payment … issued to the user, wherein the second authorization request is automatically generated without communicating with the merchant … or the user, wherein the second authorization request comprises a second plurality of data elements associated with a card-not-present transaction, wherein the second account data populates the second plurality of data elements, wherein the second authorization request corresponding to the card-not-present transaction comprises at least one different data element or different entry as a data element compared to the first authorization request corresponding to the card-present transaction; 
communicating, with the transaction …, the second authorization request to a second issuer … associated with the second payment …; and 
in response to determining that the second authorization request was approved by the second issuer …, processing, with the transaction …, the transaction based on the transaction data and the second account data.

The claimed method/system/machine simply describes series of steps for re-processing a transaction in an electronic payment processing network independent of a merchant system or a user. 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a computer, payment devices/processors and a payment processing network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two

[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an 
The analysis above applies to all statutory categories of invention including claims 16 and 20.  Furthermore, the dependent claims 3-9, 11-15 and 17-18 do not resolve the issues raised in the independent claims. Claims 3-9, 11-15 and 17-18 are directed towards using an electronic wallet provider and registered user with the automatic re-processing program. Accordingly, claims 1, 3-9, 11-18, and 20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Response to Arguments

Applicant’s arguments filed on 04/16/2021 with respect to 35 USC § 101 directed to non-statutory subject matter been fully considered but they are not persuasive.
Examiner respectfully disagrees. Claims 1, 3-9, 11-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice . The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework. 
Examiner notes that the computer processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an 
The proposed amendments do not overcome the 35 U.S.C. 101 rejection. The concept is still directed to processing a transaction in an electronic payment processing network independent of a merchant system or a user, which does not make it less abstract. The newly added limitations, even when limited to a particular context does not change its character as information or data and therefore, remains within the realm of the abstract idea.
The same updated analysis based on the new 2019 Patent Eligibility Guidance (2019 PEG) applies to the newly added claimed limitations as discussed in the previous office action rejection. 
A generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem. Also, limiting the use of an abstract idea “‘to a particular technological environment’ does not confer patent eligibility as this cannot be considered an improvement to computer or technology and so cannot be “significantly more.” 
Applicant’s citation of DDR Holdings is non-persuasive because the claims at issue in DDR are readily distinguishable over the instant claims. In the case of DDR Holdings DDR Holdings, 773 F.3d at 1257. “[T]he claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.”
The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
Applicant’s citation of example 40 is non-persuasive because the claims at issue in example 40 are readily distinguishable over the instant claims. 
In example 40, the claim as a whole integrates a mental process into a practical application. The claim as a whole is directed to a particular improvement in collecting traffic data. Specifically, the method limits collection of additional Net flow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition. This provides a specific improvement over prior systems, resulting in improved network monitoring. 
The cited court case Uniloc USA Inc. example is not included in the USPTO Web site Precedential/Non-precedential Decision Types and not considered for response.
In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in court cases such as, DDR, Uniloc and SME Example 40 
The present case is different, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.
The Examiner respectfully disagrees with the analogy of instant claims of the present application to the court cases from USPTO Guidelines. Therefore, the claims are directed to abstract idea (In re Alice) and neither effects an improvement to another technology or technical field, nor amount to an improvement to the functioning of the computer itself.


The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
Lastly, dependent claims do not resolve the issues raised in the independent claims. The dependent claims do not add limitations that meaningfully limit the abstract idea. The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. The claims merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. Accordingly, claims 1-8 and 21-32 are rejected as ineligible for patenting under 35 U.S.C. 101.

For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@uspto.gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.